Citation Nr: 1505906	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-28 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, to include coronary artery disease, due to exposure to herbicides.

2. Entitlement to service connection for a stroke, to include as secondary to ischemic heart disease and service-connected chronic lymphocytic lymphoma (CLL).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February (stroke) and August (ischemic heart disease) 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In March 2014, the Veteran and his spouse testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional medical nexus evidence in support of both claims on appeal.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he may have a current diagnosis of ischemic heart disease, to include coronary artery disease, related to his in-service exposure to herbicides.  In his September 2013 substantive appeal, the Veteran asserted that he has a current diagnosis of carotid artery disease, which is he claimed is often associated with diagnosis of ischemic heart disease, to include coronary artery disease.  During the hearing March 2014 hearing, the Veteran and his wife acknowledged that the Veteran had not been diagnosed with ischemic heart disease; however, they indicated that ischemia was noted in treatment records pertaining to a stroke that was incurred in February 2010.  They indicated that they are unsure whether appropriate diagnostic testing had been conducted to determine whether the Veteran has a current diagnosis of ischemic heart disease.   

As to the Veteran's claimed stroke disability, he contends that his service-connected chronic lymphocytic lymphoma (CLL) and/or his claimed ischemic heart disease, to include coronary artery disease, caused or contributed to his incurrence of a stroke in February 2010.  

Following VA examination in January 2012, the examiner opined that the Veteran's cerebrovascular accident, thrombosis type, is less likely than not proximately due to or the result of the Veteran's service-connected chronic lymphocytic lymphoma.  He reasoned that it was felt that the stroke was secondary to an occlusion of the left internal carotid artery, with dissection and pseudo-aneurysm of the extra-cranial internal carotid artery.  He further indicated that he discussed the case with a VA board-certified hematologist/oncologist and noted that the Veteran's CLL was asymptomatic at the time of diagnosis in 2011.  Rather, a peripheral blood flow cytometry study was performed due to abnormal laboratory findings with elevation of white blood cells and lymphocytes, which revealed characteristics consistent with diagnosis of CLL.  He indicated that the Veteran's CLL continued to be asymptomatic and that it was in its extremely early phase.  He acknowledged that stroke can be seen in the setting of leukemia, but that it is usually seen with acute leukemia with Blasts around 100,000 as opposed to the chronic leukemia with a near zero blast count as in the Veteran's case.  He therefore concluded that the Veteran's stroke in 2010 and his subsequent 2011 CLL diagnosis are separate and unrelated events.  

Later that month, the Veteran submitted multiple pieces of electronic medical literature that suggests that cancer patients are at increased risk of a stroke due to direct and indirect effects of malignancy, to include coagulopathy predisposing to hemorrhage and thrombosis.  As this evidence was not of record at the time of the January 2012 VA examination and therefore not considered or discussed in the January 2012 opinion, and because it is unclear whether the Veteran has a current diagnosis of ischemic heart disease, the Board finds that he should be afforded a new VA examination for clarification of these matters and to ensure that the evidence of record and the Veteran's contentions have been fully addressed.   

In addition, the Veteran's statements and testimony of record indicate that there are additional VA treatment records relevant to the claims on appeal that have not been obtained and associated with the record for review.  In his September 2013 substantive appeal (VA Form 9), the Veteran observed that relevant VA treatment records had not been obtained for periods dating from January 18 to February 6, 2012, and since August 2012.  Also, during the March 2014 hearing, the Veteran's spouse indicated that during a VA medical follow-up appointment later that month, they planned to discuss with the Veteran's treating physician the likely etiology of his claimed disability.  In light of the foregoing, additional development is warranted to ensure that the Veteran's complete VA treatment records have been obtained.  

Finally, private treatment records from Dr. DD at Neurology & Headache Clinic dating from April to July 2010 document that review of hospital records pertaining to the Veteran's stroke in February 2010 indicate that EEG and Echo were read as normal, however, reports of those studies have not been obtained or associated with the claims file for review.  As such, private hospital records pertaining to treatment and diagnostic testing for a stroke dating from February 2010 must be obtained from West Virginia University Hospitals, Ruby Memorial Hospital, and the Charleston Area Medical Center as alluded to in a February 2010 discharge summary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all private treatment facilities where he was diagnosed with and/or treated for his claimed stroke and ischemic heart disease disabilities, to include specifically include inpatient hospital and clinical records and reports of diagnostic testing from West Virginia University Hospitals, Ruby Memorial Hospital, and the Charleston Area Medical Center dating since February 2010 as alluded to in a February 2010 discharge summary.  After securing any necessary authorization from the Veteran, obtain all identified treatment records.   

Regardless of whether the Veteran responds to the aforementioned request for assistance in obtaining relevant treatment records, obtain all VA treatment records and diagnostic testing pertaining to the Veteran from the Huntington VAMC and Charleston CBOC from January 18 to February 6, 2012, and since August 1, 2012.  

All reasonable attempts should be made to obtain identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2.  After the above development has been completed and all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA medical examination to determine the nature and etiology of his claimed stroke disability and to determine whether he has a current diagnosis of ischemic heart disease, to include coronary artery disease.  The entire claims file, to include any electronic records, should be made available to the examiner for review, and such review should be noted in the examination report.  The examiner should elicit a complete history of the claimed disabilities from the Veteran which should be documented in report of the examination.  All necessary tests and studies should be conducted and the results reported in detail.

The examiner is requested to respond to the following, based on review of all lay and medical evidence of record:

(a)  Does the Veteran have a current diagnosis of ischemic heart disease, to include coronary artery disease?  Identify any such disability diagnosed on examination and in the record.

(b)  As to the Veteran's stroke and carotid artery disease, opine whether it is at least as likely as not (probability of 50 percent or more) that each such disability was incurred in or aggravated by any event, injury, or illness during the Veteran's military service, to include his exposure to herbicides therein.

(c)  If the Veteran's stroke and/or carotid artery disease are not a direct result of service, to include exposure to herbicides, is either condition at least as likely as not proximately caused or aggravated by the Veteran's service-connected chronic lymphocyte leukemia (and ischemic heart disease/coronary artery disease, if diagnosed)?  In rendering this decision, the examiner should review and discuss the internet research submitted by the Veteran in January 2012 suggesting that the Veteran's stroke may be etiologically related to his service-connected CLL.  

(d)  If the examiner determines that any claimed condition is aggravated by a service-connected condition, the examiner should report the baseline level of severity of the non service-connected condition prior to the onset of aggravation.  If some of the increase in severity of the non service-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

A complete rationale for all opinions expressed should be provided for each question above described.

3.  Review the examination report and opinion to ensure that it is in complete compliance with the directives of this REMAND.  If it is deficient in any manner, corrective procedures must be implemented at once.

4.  After completing the above, and any other development as may be indicated, readjudicate the claims remaining on appeal based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




